UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 08-1159



DIANA KAYIBANDA,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 2, 2008          Decided:   September 11, 2008


Before WILKINSON and MOTZ, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Peter Nyoh, PETER NYOH AND ASSOCIATES, Silver Spring, Maryland, for
Petitioner. Gregory G. Katsas, Acting Assistant Attorney General,
Ernesto H. Molina, Jr., Senior Litigation Counsel, Lauren E.
Fascett, OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Diana Kayibanda, a native of Uganda and a citizen of

Rwanda,   petitions   for   review      of    an    order   of    the   Board   of

Immigration Appeals affirming the Immigration Judge’s denial of her

applications for relief from removal.

           Kayibanda first challenges the determination that she

failed to establish eligibility for asylum.             To obtain reversal of

a determination denying eligibility for relief, an alien “must show

that the evidence he presented was so compelling that no reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                      We have

reviewed the evidence of record and conclude that Kayibanda fails

to show that the evidence compels a contrary result. Having failed

to qualify for asylum, Kayibanda cannot meet the more stringent

standard for withholding of removal.               Chen v. INS, 195 F.3d 198,

205 (4th Cir. 1999); INS v. Cardoza-Fonseca, 480 U.S. 421, 430

(1987).

           Accordingly,     we   deny   the    petition     for    review.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                 PETITION DENIED




                                   - 2 -